Citation Nr: 1430860	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to entitlement to VA compensation benefits.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Appellant served on active duty from May 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the character of the appellant's discharge from service was a bar to VA compensation benefits.

In May 2010 and July 2011, the Board remanded the case for further evidentiary development. The case now returns for appellate review. 

In a May 2012 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) dated in September 2013, the Court, in an October 2013 Order, vacated the Board's May 2012 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, it was noted that 38 U.S.C.A. § 5303 provides that a discharge or release from service as a result of a sentence of a general court martial "shall bar all rights of such persons under laws administered by the Secretary based upon the period of service from which discharged or dismissed."  The JMR further noted that the only defense to this statutory bar arises when it is established that the individual was insane at the time of the commission of the offense(s) leading to the court martial and discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.54(a).  In addition, the JMR indicated that insanity must be concurrent to the misconduct that lead to the discharge and that a diagnosis of insanity requires "competent medical evidence."  See JMR at page 5.  The JMR then stated that there was no medical opinion regarding the state of mind of the Appellant at the time of the maladaptive behavior or the inservice anxiety episodes and that an opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA psychiatric opinion.  

The examiner should review the record.  The examiner should make reference to the pertinent service treatment records including a June 1975 notation that the Appellant had multiple personal problems; a July 1975 service treatment showing that the Appellant had been having trouble coping with everyday life in the Marine Corps ever since he first received a letter from his wife asking for a divorce and reflecting a diagnosis of situational anxiety reaction; and the March 1978 normal separation examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran was insane during his military service when he committed his various offenses (theft of property worth over $400.00; four AWOL violations, including one of over 100 days from September 1977 to late January 1978; harboring of a service member whom he knew was AWOL, and his unlawful concealment of the property of a Sergeant worth over $400 which he knew to be stolen).  

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



